Fahey, J.
(dissenting in part). I respectfully dissent in part and would modify the order by denying defendant’s motion in part and reinstating the complaint, as amplified by the bill of particulars, with respect to the fracture category of serious injury within the meaning of Insurance Law § 5102 (d). In support of his motion, defendant submitted a report that addressed a CT scan performed after the accident, indicating that plaintiff had spondylolysis at L5-S1. Spondylolysis, which is defined as the “[b]reaking down or degeneration of a vertebra” (Am Jur Proof of Facts 3d, Attorney’s Illustrated Medical Dictionary S58), has been characterized as a fracture, and thus evidence of an injury of that nature raises a triable issue of fact whether plaintiff sustained a serious injury under the fracture category (see Bethea v Pacheco Auto Collision, 207 AD2d 424 [1994]). The opinion of defendant’s expert that the spondylolysis is unrelated to the accident is speculative and unsupported by any evidentiary foundation (see Diaz v New York Downtown Hosp., 99 NY2d 542, 544 [2002]). Consequently, in my view, defendant failed to meet his burden on that part of the motion with respect to the fracture category of serious injury (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present — Hurlbutt, J.P, Centra, Fahey, Garni and Pine, JJ.